Citation Nr: 0638146	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  97-31 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to higher initial ratings for the components of 
the veteran's right knee disability, currently assigned a 10 
percent rating for chrondromalacia from June 28, 1996, and a 
separate 10 percent rating for instability from July 17, 
2005.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to October 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was most recently before the Board in 
January 2006, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, the veteran was granted a separate 10 
percent disability rating for instability of the right knee, 
effective July 12, 2005.  This did not satisfied the 
veteran's appeal, and the case has been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  For the period prior to July 17, 2005, instability of the 
right knee was not present; instability that more nearly 
approximated slight than moderate was present from July 17, 
2005.

2.  Throughout the entire initial evaluation period, the 
veteran's right knee disability has been manifested by some 
limitation of flexion; extension has been full; flexion has 
not been limited to less than 45 degrees; and neither locking 
nor subluxation of the right knee has been present. 

3.  Throughout the entire claims period, the veteran's left 
knee disability has been manifested by some limitation of 
flexion; extension has been full; flexion has not been 
limited to less than 45 degrees; and neither locking, 
instability, nor subluxation of the left knee has been 
present. 




CONCLUSIONS OF LAW

1.  The components of the veteran's right knee disability 
warrant no more than a 10 percent rating for arthritis with 
limitation of flexion and effective July 17, 2005, a separate 
10 percent rating for instability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's left knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter mailed in 
April 2004.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  In addition, he was provided 
appropriate notice concerning the effective-date element of 
his claims in a letter mailed in May 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The Board notes that while the 
veteran had previously informed VA that he underwent 
treatment at the Winston-Salem VA Medical Center (VAMC), in 
July 1999, the Winston-Salem VAMC informed the originating 
agency that it had no records for the veteran.  The veteran 
was informed of the lack of records in June 2001 and he 
requested that his appeal proceed.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claims.  The Board 
is also unaware of any such available evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims on a de 
novo basis in September 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.

VAMC records from September 1996 show that the veteran was 
seen for chronic bilateral knee pain with occasional edema.  
He reported occasional buckling and while he had full range 
of motion in both knees, there were mild effusion of the left 
knee and some laxity of the right knee.  X-rays at that time 
showed normal knees.  

In response to his claim for service connection, the veteran 
was afforded a VA examination in January 1997.  He described 
daily pain and aching in his knees with grinding, 
crepitation, swelling, and brief periods of locking.  Upon 
physical examination, the examiner noted that the veteran 
walked with an antalgic gait.  The right knee was slightly 
puffy in appearance, with tenderness on the medial surface.  
The veteran was able to fully extend and lock the right knee 
without pain.  He had up to 140 degrees of flexion, with pain 
after 120 degrees.  There was a minimal shift of the left 
patella medially; otherwise, the knee was stable medially and 
laterally and drawer signs were negative.  With respect to 
the left knee, its appearance was similar to the right knee 
and it was quite tender.  The veteran was able to fully 
extend and lock the knee, and flexion was measured to 130 
degrees with slight discomfort.  There was slight laxity 
medially and laterally but drawer signs were negative.  X-
rays from September 1996 reportedly demonstrated mild 
degenerative changes in the medial compartment of the left 
knee and joint space narrowing.  The right knee appeared 
relatively normal.  The diagnoses were degenerative arthritis 
of the left knee and severe chondromalacia of the right knee.

The veteran was seen at the VAMC examination in March 1997.  
The examiner found that the veteran had significant 
chondromalacia in both his patellofemoral joints, a little 
worse on the left.  There was no true instability, but the 
examiner did note significant degeneration of the articular 
cartilage.  The veteran tended to hyperextend his right knee, 
possibly due to a partial posterior cruciate ligament tear.  
An MRI conducted in April 1997 showed a possible increase in 
the amount of bilateral joint fluid, but no other 
abnormalities.  

Also of record are treatment records from several private 
physicians.  In September 1998 the veteran was observed to 
have full range of motion in both knees with no evidence of 
active arthritis.  In May 1999 he underwent a bilateral 
arthroscopic chandroplasty.  A year later in May 2000 he had 
loud crepitus on motion with no swelling.  The left knee was 
positive for patellofemoral grind and compression as well as 
crepitus with negative ligamentous laxity and no effusion.  

The veteran was provided another VA examination in May 2001.  
He stated that he experienced crepitus, more on the left than 
right, and pain in both knees after running more than a 
quarter of a mile.  Changes in the weather caused increased 
pain in both knees, and the veteran stated that he had lost 
five days of work in the past year due to knee pain.  He 
denied experiencing weakness or instability.  Examination of 
the knees showed they were normal in appearance with no 
redness or swelling.  The examiner noted minimal tenderness 
along the left medial patellar edge and along both sides of 
the patellar tendons on the right.  There was no abnormality 
to varus or valgus stress and no instability or ligamentous 
laxity.  Drawer signs, Lachman's sign, and McMurry's sign 
were all negative.  The diagnoses were patellofemoral 
syndrome with chondromalacia, status post bilateral 
chondroplasty with lateral releases and residuals.  

Another VA examination was provided to the veteran on July 
14, 2005.  He complained of continuous pain in his knees and 
stiffness with swelling at the end of the day.  He denied 
locking, instability, and giving way.  The veteran described 
no significant flare-ups, although he did note his knees 
become more painful after sitting a while.  In addition, he 
stated that he had to stop running due to the pain in his 
knees.  The veteran had not experienced any episodes of 
dislocation or subluxation.  Examination of the knees showed 
them to be normal in appearance with slight tenderness over 
the joint spaces.  There was questionable laxity of the 
medial collateral ligament on the right knee to valgus 
stress.  There were negative bilateral drawer and McMurray's 
signs.  The left knee showed no evidence of abnormality to 
varus or valgus stress.  Both knees were able to flex to 125 
degrees.  X-rays from April 2005 showed no abnormalities and 
normal alignment, although a possible small effusion could 
not be excluded.  The diagnosis was patellofemoral syndrome 
with bilateral chondromalacia patellae.

The veteran's most recent VA examination was performed in 
August 2006.  The veteran complained of pain, instability, 
giving way, stiffness, and weakness.  He denied any 
incoordination, and denied episodes of dislocation, 
subluxation, and locking.  Although the veteran denied 
experiencing a flare-up at the time of his examination, he 
stated that his pain would increase severely after increased 
ambulation.  The examiner found that the veteran's right knee 
manifested crepitus and mild instability.  There was no 
locking, no effusion, and no dislocation.  Flexion of the 
right knee was measured to 140 degrees and extension was 
measured to 0 degrees with no pain on motion, no pain after 
repetitive use, and no additional loss of motion upon 
repetitive use.  Examination of the left knee revealed 
crepitus, but no instability.  Again, no locking, effusion, 
or dislocation was noted.  Flexion was measured to 140 
degrees with extension to 0 degrees.  As with the right knee, 
there were no pain on motion, no pain after repetitive use, 
and no additional loss of motion upon repetitive use.  The 
examiner concluded that the veteran had bilateral crepitus 
and lateral instability of the right knee along with a 7 
degree valgus angle.  As the veteran was not currently 
experiencing a flare-up, the examiner noted that it would be 
inappropriate for him to comment on the amount of limitation 
of motion experienced by the veteran during a flare-up.  X-
rays showed mild bilateral degenerative changes with spurring 
on the patella.  The diagnosis was pain and discomfort in 
both knees with traumatic arthritis.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

The veteran's left and right knee disabilities are currently 
rated as 10 percent disabling for arthritis with limitation 
of motion.  In addition, the veteran receives a separate 10 
percent rating for instability of the right knee, effective 
July 17, 2005.  

The Board notes that none of the medical evidence confirms 
the presence of lateral instability or recurrent subluxation 
of the veteran's left knee.  While slight medial and lateral 
laxity of the left knee was noted at the VA examination in 
January 1997, left knee drawer signs were negative and the 
examiner did not diagnose or identify left knee instability.  
In March 1997, it was stated that there was no true 
instability of the veteran's left knee.  In fact, all of the 
subsequent medical evidence is negative for instability or 
subluxation of the veteran's left knee.  Therefore, the Board 
finds that the assignment of a separate rating for 
instability of the left knee is not warranted.  

With respect to the right knee, the Board notes that while 
some laxity was noted when the veteran was seen on an 
outpatient basis in September 1996, neither instability nor 
subluxation was noted at that time or when the knee was 
examined on subsequent occasions prior to July 14, 2005.  
Therefore, the Board also concludes that a separate 
compensable rating for instability or subluxation is not 
warranted during the initial evaluation period prior to July 
14, 2005.  At the VA examination on July 14, 2005, only 
questionable laxity was noted.  Although instability of the 
right knee was found on the VA examination in August 2006, it 
was described as mild.  None of the medical evidence shows 
lateral instability or recurrent subluxation of the veteran's 
right knee that more nearly approximates moderate than 
slight.  Therefore, a rating in excess of 10 percent for this 
component of the disability is not warranted on or after July 
14, 2005.

With respect to limitation of motion, while the record does 
reflect that the veteran has some limitation of flexion of 
his knees, the currently assigned ratings of 10 percent 
contemplate limitation of flexion to 45 degrees.  The 
greatest degree of limitation of motion of the right knee was 
demonstrated on the veteran's January 1997 VA orthopedic 
examination when flexion was measured to 140 degrees with 
pain beginning at 120 degrees.  The greatest degree of 
limitation of motion of the left knee was demonstrated on the 
July 2005 VA examination when flexion was limited to 125 
degrees.  With respect to the DeLuca factors, while the 
examiner at the veteran's August 2006 examination stated that 
attempts to estimate additional functional impairment from 
pain during flare-ups would be inappropriate, during range of 
motion measurements he found that the veteran had no pain on 
motion, no pain on repetitive use, and no additional loss of 
motion on repetitive use.  Therefore, even when all pertinent 
disability factors are taken into account, it is clear that 
the veteran does not have limitation of flexion of either 
knee to less than 45 degrees.  Accordingly, a rating in 
excess of 10 percent is not warranted for either knee on the 
basis of limitation of flexion.  Moreover, all of the medical 
evidence shows that the veteran retains full extension of 
both knees.  Therefore, neither disability warrants a 
separate compensable rating under Diagnostic Code 5261.  

The record reflects that the veteran has complained of 
locking of his knees and mild effusion of the left knee was 
noted in September 1996; however, the record does not contain 
objective evidence of dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint, as required for a 20 percent rating under Diagnostic 
Code 5258.  

The Board also notes that the symptomatology contemplated 
under Diagnostic Code 5259 is not separate and distinct from 
that contemplated under Diagnostic Code 5003.  Therefore, the 
veteran is not entitled to a separate 10 percent rating under 
Diagnostic Code 5259.  

The Board has also considered whether there is any other 
schedular basis for granting a higher rating or separate 
compensable rating for the right and left knee disabilities 
during any portion of the initial evaluation period, but has 
found none.  In addition, the Board has considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to these claims because the preponderance of 
the evidence is against the claims.


							
	


ORDER

Entitlement to higher initial ratings for the components of 
the veteran's right knee disability, currently assigned a 10 
percent rating for chrondromalacia from June 28, 1996, and a 
separate 10 percent rating for instability from July 17, 
2005, is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


